Appellant's motion reasserts the alleged errors relied on by him originally, and questions the correct disposition of them in our former opinion. On account of the extreme penalty assessed we have again examined the bills of exception, and in connection therewith have scrutinized the statement of facts closely. We have discovered nothing which impresses us that the disposition already made of the case was improper. The reasons for our views have already been given, and to write further would be a repetition and enlargement only, which we deem unnecessary.
The motion for rehearing is overruled.
Overruled.